IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SERENA CHERRY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-1366

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION AND EAST
BAY NE LLC,

      Appellees.

_____________________________/

Opinion filed December 4, 2017.

An appeal from the Reemployment Assistance Appeals Commission.

Serena Cherry, pro se, Appellant.

Norman A. Blessing, General Counsel, and Katie E. Sabo, Appellate Counsel,
Tallahassee, for Appellee Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and WINOKUR, JJ., CONCUR.